DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. Applicant argues that Schaety does not disclose the feature of “determining if a clamping force being exerted by a tip of a weld horn of an applicator tool on an object that is to be ultrasonically welded satisfies a clamping force set point”.  However, Figure 5 shows that the weld horn (welding head 70) contacts the tape 28 which is the tape measured by the force sensor 79 (see Figure 1 and 8 and 9).   Because Schaety’s force sensor is measuring the tape 28 that is contacted by welding head 70, Schaety reads on the limitation of “determining if a clamping force being exerted by a tip of a weld horn of an applicator tool on an object that is to be ultrasonically welded satisfies a clamping force set point”.  
Additionally, applicant argues that Wang does not disclose, teach or suggest “attaining a weld energy set point for the ultrasonic welding of the object, the weld energy set point corresponding to an accumulated energy that is to be dissipated at a weld site of the ultrasonic weld”.  However, Wang discloses that kinematic profile is a function of time and a function of cumulative power (i.e. energy) input by the system.  Therefore, Wang reads on the limitation of “attaining a weld energy set point for the ultrasonic welding of the object, the weld energy set point corresponding to an accumulated energy that is to be dissipated at a weld site of the ultrasonic weld”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaety (US 20110070405 A1) in view of Wang (US 20150068660 A1). 

As to claim 1, Schaety discloses a method comprising: 
determining if a clamping force (measured by “force sensor 79”) being exerted by a tip of a weld horn of an applicator tool (welding head 70) on an object that is to be ultrasonically welded satisfies a clamping force set point (called the “predefined tensile force”, see paragraph 0111, disclosing “In FIG. 8, the retraction is indicated by an arrow 78.  The retraction can be implemented by a drive of the first feed device 24.  This drive can be switched off as a function of torque.  The torque can be determined and signaled to the control device 46 by means of a force sensor 79.  If a predefined tensile force is reached, the retraction is stopped.”); 
commencing, after satisfaction of the clamping force set point, ultrasonic welding of the object, an ultrasonic weld generator providing an ultrasonic wave to the applicator tool for the ultrasonic welding of the object (see paragraph 0114, disclosing “As soon as the tape 28 is sufficiently tautened around the cable loom 54, the overlapping portions of the tape 28 can, for example, be attached to one another.  A detailed explanation of this process is provided in connection with FIGS. 11 to 14.”); and ceasing the ultrasonic welding of the object

Schaety, while disclosing ultrasonic welding of the object as well as process control does not disclose attaining a weld energy set point for the ultrasonic welding of the object, the weld energy set point corresponding to an accumulated energy that is to be dissipated at a weld site of the ultrasonic weld; estimating the weld energy delivered to the weld site; and ceasing the ultrasonic welding of the object after the estimated weld energy satisfies the weld energy set point.
However, Wang (US 20150068660 A1) discloses an ultrasonic welding process control that utilizes attaining a weld energy set point for the ultrasonic welding of the object, the weld energy set point corresponding to an accumulated energy that is to be dissipated at a weld site of the ultrasonic weld (See paragraph 0060, disclosing “As provided, in one embodiment, the kinematic profile (e.g., displacement, position, velocity, or acceleration profile) is a function of time, while, as noted above, in another it is a function of cumulative power (i.e., energy) input by the system 200 into the workpieces for effecting the welding.”); estimating (via “pre-set kinematic targets”) the weld energy delivered to the weld site (see paragraph 0154, disclosing “As provided, in some embodiments, the kinematic profile includes pre-set kinematic targets (e.g., displacement, position, velocity, or acceleration) as a function of cumulative power (i.e., energy) input into the workpiece arrangement in the welding process.”); and ceasing the ultrasonic welding of the object (at the terminal point 416, for example) after the estimated weld energy satisfies the weld energy set point (see paragraph 0179, disclosing “At this terminal point 416, the process can end, or be repeated, such as in connection with welding together a new set of workpieces.”.  Paragraphs 0212-0221 discloses the benefits of these kinematic profiles and targets, teaching that:
IV.  VARIOUS FEATURES OF THE TECHNOLOGY 
[0212] Some but not all benefits, advantages, motivations, and results from using the present technology are described above, and some but not all summarized in this section.
[0213] The dynamic and adaptive techniques taught herein result in consistent, high-quality, ultrasonic welds connecting two polymeric-composite workpieces, or a polymeric composite workpiece to another type of workpiece. 
[0214] The techniques also results in energy and time savings. 
[0215] Energy is saved by, for example, avoidance of over-welding conditions. 
[0216] Time is also saved by avoiding scenarios in which longer application of energy to the part is needed. 
[0217] Material, energy, and possibly labor costs are saved as welds created according to the present technology do not need to be repaired, and the joined parts need not be recycled or scrapped.  Corresponding system or tool downtimes are also avoided. 
[0218] Cost savings follow each of the above-referenced beneficial conditions. 
[0219] The present technology also creates parts having, along with strong welds, desired cosmetic quality. 
[0220] By providing an efficient and effective way of joining similar-material workpieces (e.g., polymeric composite/polymeric composite) or dissimilar-material workpieces (e.g., polymeric composite/metal), for use in products such as automobiles. 
[0221] Resulting benefits, including the ability to produce relatively-light products having other improved qualities including comparable or greater strength characteristics and improved corrosion resistance.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized process control such as attaining a weld energy set point for the ultrasonic welding of the object, the weld energy set point corresponding to an accumulated energy that is to be dissipated at a weld site of the ultrasonic weld; estimating the weld energy delivered to the weld site; and ceasing the ultrasonic welding of the object after the estimated weld energy satisfies the weld energy set point as disclosed in Wang in order to achieve the benefits of energy and time saving and avoiding over-welding and avoiding recycling and scrapped welds taught in Wang.

As  to claim 2, Schaety does not disclose determining a displacement set point, the displacement set point being an estimate of the extent at which at least one of the weld horn, the tip, and a cam of the applicator tool is/are to be displaced to result in the clamping force satisfying the clamping force set point.
However, Wang makes obvious determining a displacement set point (in Wang, a pre-set kinematics target that uses displacement), the displacement set point being an estimate of the extent at which at least one of the weld horn, the tip, and a cam of the applicator tool is/are to be displaced to result in the clamping force satisfying the clamping force set point.  See especially paragraph 0039, teaching:
[0039] While use of relationships between one or more kinematic characteristics and time during the welding process are described primarily herein, in some embodiments, a relationship instead between the one or more kinematic characteristics and another factor is used.  For instance, in some embodiments, the kinematic profile includes pre-set kinematic targets (e.g., displacement, position, velocity, or acceleration) as a function of cumulative power (i.e., energy) input into the workpiece arrangement in the welding process.  As an example, in one implementation, the kinematic profile is set to accomplish a certain amount of displacement corresponding to output of a certain amount of energy, via the horn, into the workpiece arrangement.

Paragraphs 0212-0221, cited above in the discussion of claim 1, disclose the benefits of the kinematics approach which can use a displacement set point.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized determining a displacement set point, the displacement set point being an estimate of the extent at which at least one of the weld horn, the tip, and a cam of the applicator tool is/are to be displaced to result in the clamping force satisfying the clamping force set point as disclosed in Wang in order to achieve the benefits of energy and time saving and avoiding over-welding and avoiding recycling and scrapped welds taught in Wang.

As to claim 4, Schaety discloses retrieving, by a controller of a control system (control device 46 and computer 48; see paragraph 0097, disclosing that “the control device 46 can be connected to a superordinate control computer 48 via a line 50 (for example a bus line).”), at least one of the clamping force set point that is coupled to a spool (reel 30 and reel 36) that that contains or contained the object (tape 28 and fastening elements 34), the spool being selectively attachable to the applicator tool.  See paragraph 0111, disclosing “The torque can be determined and signaled to the control device 46 by means of a force sensor 79.  If a predefined tensile force is reached, the retraction is stopped.”
Schaety does not disclose retrieving  the weld energy set point, or retrieving from a memory. 
However, Wang discloses and makes obvious retrieving  the weld energy set point, or retrieving from a memory. Wang, paragraphs 0113-0129 discloses the features of the controller.  See Wang, paragraph 0116, which discloses that “As shown, the controller 300 includes a memory, or computer-readable medium 304, such as volatile medium, non-volatile medium, removable medium, and non-removable medium.  The term computer-readable media and variants thereof, as used in the specification and claims, refer to tangible, non-transitory, storage media.”  See also paragraph 0118, disclosing that the controller can be a computer, and teaching that “The controller 300 also includes a computer processor 306 connected or connectable to the computer-readable medium 304 by way of a communication link 308, such as a computer bus.”.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized retrieving  the weld energy set point, and retrieving from a memory as disclosed in Wang in order to achieve the benefits of energy and time saving and avoiding over-welding and avoiding recycling and scrapped welds taught in Wang.

As to claim 5, Schaety discloses that the object is cable tie material.  See paragraph 0091, disclosing “The jaws 14, 16 surround a wrapping region 20 in which, as will be explained later, articles, for example cables or cable looms, can be combined and wrapped in an automated manner in order to produce, for example, cable harnesses.”  See also paragraph 0093, disclosing “unwind a continuous wrapping tape or tape 28 from a first reel 30”, i.e., cable tie material.

As to claim 6, Schaety does not disclose determining, using the weld energy set point, a voltage set point and a frequency set point for electrical power that is to be drawn by the ultrasonic weld generator from a power supply, and wherein the weld energy is estimated, at least in part, based on a voltage and a frequency of the electrical power that is drawn by the ultrasonic weld generator from the power supply.
However, Wang discloses and makes obvious determining, using the weld energy set point, a voltage set point and a frequency set point for electrical power that is to be drawn by the ultrasonic weld generator from a power supply, and wherein the weld energy is estimated, at least in part, based on a voltage and a frequency of the electrical power that is drawn by the ultrasonic weld generator from the power supply.  Wang utilizes amplitude, which correlates to voltage, and frequency as kinematic set points.  See paragraph 0185-0187, disclosing: 
[0185] A second example corrective function includes adjusting the welding apparatus to provide the welding energy in a different manner, such as by increasing or decreasing a magnitude, or amplitude, of the ultrasonic vibrations being transmitted from the horn 209.  By modifying the magnitude in real time, a rate at which energy is input into the workpieces/weld is modified in proportion to the magnitude change.  If it was determined that the applicator 209 is under travelling--i.e., the workpieces are not melting as quickly as expected, and so the applicator 209 is behind the target movement value (e.g., of signature 506) corresponding to the instance in time, then the magnitude of vibration is increased.  If, on the other hand, it was determined that the applicator 209 is over travelling--i.e., the workpieces are melting more quickly than expected, and so the applicator 209 is ahead of the target movement value (e.g., of signature 506) corresponding to the instance in time, then the magnitude of vibration is decreased.
[0186] Amplitude of vibration can be changed quite readily through changes in voltage applied to the ultrasonic transducer--e.g., increasing voltage results in increased amplitude of vibration, and vice versa.
[0187] According to a third, though unlikely, embodiment, the corrective function includes adjusting a frequency of vibrations.  If the applicator 209 is under travelling, frequency is increased, and vice versa.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized determining, using the weld energy set point, a voltage set point and a frequency set point for electrical power that is to be drawn by the ultrasonic weld generator from a power supply, and wherein the weld energy is estimated, at least in part, based on a voltage and a frequency of the electrical power that is drawn by the ultrasonic weld generator from the power supply as part of implementing corrective actions as disclosed in Wang in order to achieve the benefits of energy and time saving and avoiding over-welding and avoiding recycling and scrapped welds taught in Wang.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaety (US 20110070405 A1) in view of Wang (US 20150068660 A1) as applied to claims 1-2 and 4-6 above, and further in view of Cunha (US 20210214109 A1).

As to claim 3, Schaety does not disclose wherein the step of determining if the clamping force satisfies the clamping force set point comprises: determining (via force sensor 79) one or more clamping force values (see paragraph 0114, disclosing “The torque can be determined and signaled to the control device 46 by means of a force sensor 79.  If a predefined tensile force is reached, the retraction is stopped.”), the one or more clamping force values corresponding to the clamping force being exerted on the object (see paragraph 0117, disclosing “As soon as the tape 28 is sufficiently tautened around the cable loom 54, the overlapping portions of the tape 28 can, for example, be attached to one another.”); and comparing the one or more clamping force values to the clamping force set point (the predefined tensile force in paragraph 0114).
However, Cunha, which is directed to strapping methods (see paragraphs 0001-0004) discloses determining, using a piezoelectric transducer of the ultrasonic weld generator, one or more clamping force values.  See paragraph 0010, disclosing:
[0010] All types known from practice can be used for such a force transducer or sensor.  Examples of this are a spring-type force transducer whose spring body is elastically deformed.  The deformation of the spring body is recorded by a strain gauge whose electrical resistance changes with the expansion.  As a result, a changing electrical voltage is observed as a sensor signal.  In principle it is also possible to work with a piezoelectric force transducer in which a force distribution in a piezoceramic element is observed that is proportional to the force.  The charge distribution can be measured with a current amplifier and made available on the output side as a corresponding sensor signal.  In principle, such force transducers can be used when there is a change in their electrical resistance under the action of force.  In this case, the electrical resistance or its change in resistance is made available on the output side as a sensor signal.  The named force transducers or differently working force sensors are of course only examples and are in no way to be considered restrictive.

Therefore,  it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized determining, using a piezoelectric transducer of the ultrasonic weld generator, one or more clamping force values as taught by Cunha because Cunha discloses that piezoelectric transducers are a known species of force sensor for use in strapping methods.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaety (US 20110070405 A1) in view of Wang (US 20150068660 A1) as applied to claims 1-2 and 4-6 above, and further in view of Savitski (US 20190381741 A1).

As to claim 7, Schaety does not disclose further comprising: determining if the weld energy does, or is on target to, satisfy the weld energy set point; and determining, by the controller in response to the determined weld energy not satisfying, or not being on target to satisfy, the weld energy set point, an adjustment for at least one variable of at least one of the ultrasonic weld generator and the applicator tool; and recording the adjusted at least one variable for use in subsequent ultrasonic welding operations.
However, Wang discloses further comprising: determining if the weld energy does, or is on target to, satisfy the weld energy set point; and determining, by the controller in response to the determined weld energy not satisfying, or not being on target to satisfy, the weld energy set point, an adjustment for at least one variable of at least one of the ultrasonic weld generator and the applicator tool.  See paragraph 0188, reciting:
[0188] As referenced, more than one corrective function may be implemented at the same time.  The code stored in the memory 304 of the controller 204 cause the controller to, in one embodiment, to determine a preferred ratio by which each of multiple (two or more) functions are implemented in a present iteration.  In a first example, the controller may determine for instance, that 100% of a correction should be addressed using a change in pressure, and so 0% of the correction is addressed by a change in vibration magnitude and frequency.  In a second example, the controller may determine for instance, that 50% of a correction should be addressed using a change in pressure, and so 40% of the correction is addressed by a change in vibration magnitude, and 10% addressed by a change in frequency.  These example percentages can be set to any values, based on the pre-programmed code.

Therefore,  it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized determining if the weld energy does, or is on target to, satisfy the weld energy set point; and determining, by the controller in response to the determined weld energy not satisfying, or not being on target to satisfy, the weld energy set point, an adjustment for at least one variable of at least one of the ultrasonic weld generator and the applicator tool as disclosed in Wang in order to achieve the benefits of energy and time saving and avoiding over-welding and avoiding recycling and scrapped welds taught in Wang.
Wang is suggestive of recording the adjusted at least one variable for use in subsequent ultrasonic welding operations.  Wang teaches the use of operations report.  See   paragraph 0123, disclosing:
[0123] In a contemplated embodiment, the controller 300 is in communication with one or more remote devices 312.  For instance, a central computer or service in the manufacturing plant can communicate with the controller 300, such as to provide instructions to and/or receive feedback (e.g., operations reports) from the controller 300.”).  

Additionally, Savitski teaches recording the adjusted at least one variable for use in subsequent ultrasonic welding operations.  Savitski teaches, see paragraph 0002, “methods for optimizing one or more welding process settings for a welding process.”  See for example paragraph 0046, which teaches:
[0046] Referring to FIG. 3, a method 300 for optimizing a welding process to produce weld joints having a predetermined (e.g., sufficient) weld strength is illustrated.  The inventors have discovered that there is a close correlation between the melt layer thickness of the weld joint and the failure load, or strength, of the weld joint.  For example, an increased melt layer thickness of the weld joint can correspond to an increase in the failure load (strength) of the weld joint.  Because one or more weld process settings can be adjusted to accurately control the melt layer thickness, it is advantageous to correlate a desired strength of the weld joint (e.g., that is equal or very close to the parent material strength) with a melt layer thickness, and in turn form production assemblies (e.g., for mass production) with high strength weld joints by adjusting the weld process settings that control melt layer thickness.

See also paragraph 0075, teaching:
[0075] Associating a specific weld velocity profile and dynamic hold settings with formation of a homogeneous melt layer in the interface of the assembly can facilitate selection of optimum welding parameters.  Because the thickness of the melt layer closely correlates with the strength of the weld join, the thickness of the melt layer is a major predictor of the resulting weld quality.  The capabilities of servo-driven ultrasonic welding machines in controlling material flow during every stage of the welding cycle enable an operator to empirically establish a defined range of melt layer characteristics correlated to known weld strength.  This allows the operator to reuse the best velocity profile and dynamic hold parameters to generate an optimum melt layer thickness for a given joint geometry.  Considering high repeatability and accuracy of servo-driven ultrasonic welders, maintaining these settings in manufacturing process should result in anticipated melt layer thickness and joint strength.  The methods described herein for selecting weld process settings and controlling the welding process offer users a more robust way to assure weld quality in manufacturing operations.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized recording the adjusted at least one variable for use in subsequent ultrasonic welding operations by optimizing the process conditions as in Savitski in order to achieve a more robust way to assure weld quality in manufacturing operations.

As to claim 8, Schaety does not disclose including the step of adjusting the at least one variable during the current welding operation.
However, Wang discloses including the step of adjusting the at least one variable (called “corrective actions”) during the current welding operation.  See also paragraph 0188, reciting:
[0188] As referenced, more than one corrective function may be implemented at the same time.  The code stored in the memory 304 of the controller 204 cause the controller to, in one embodiment, to determine a preferred ratio by which each of multiple (two or more) functions are implemented in a present iteration.  In a first example, the controller may determine for instance, that 100% of a correction should be addressed using a change in pressure, and so 0% of the correction is addressed by a change in vibration magnitude and frequency.  In a second example, the controller may determine for instance, that 50% of a correction should be addressed using a change in pressure, and so 40% of the correction is addressed by a change in vibration magnitude, and 10% addressed by a change in frequency.  These example percentages can be set to any values, based on the pre-programmed code.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized including the step of adjusting the at least one variable during the current welding operation as disclosed in Wang in order to achieve the benefits of energy and time saving and avoiding over-welding and avoiding recycling and scrapped welds taught in Wang.

As to claim 9, Schaety does not disclose wherein the at least one variable comprises at least one of the voltage set point, the frequency set point, a magnitude of the ultrasonic wave, and a frequency of the ultrasonic wave.
However, Wang discloses wherein the at least one variable comprises at least one of the voltage set point, the frequency set point, a magnitude of the ultrasonic wave, and a frequency of the ultrasonic wave. Wang utilizes amplitude, which correlates to voltage, and frequency as kinematic set points.  See paragraph 0185-0187, disclosing: 
[0185] A second example corrective function includes adjusting the welding apparatus to provide the welding energy in a different manner, such as by increasing or decreasing a magnitude, or amplitude, of the ultrasonic vibrations being transmitted from the horn 209.  By modifying the magnitude in real time, a rate at which energy is input into the workpieces/weld is modified in proportion to the magnitude change.  If it was determined that the applicator 209 is under travelling--i.e., the workpieces are not melting as quickly as expected, and so the applicator 209 is behind the target movement value (e.g., of signature 506) corresponding to the instance in time, then the magnitude of vibration is increased.  If, on the other hand, it was determined that the applicator 209 is over travelling--i.e., the workpieces are melting more quickly than expected, and so the applicator 209 is ahead of the target movement value (e.g., of signature 506) corresponding to the instance in time, then the magnitude of vibration is decreased.
[0186] Amplitude of vibration can be changed quite readily through changes in voltage applied to the ultrasonic transducer--e.g., increasing voltage results in increased amplitude of vibration, and vice versa.
[0187] According to a third, though unlikely, embodiment, the corrective function includes adjusting a frequency of vibrations.  If the applicator 209 is under travelling, frequency is increased, and vice versa.

See also paragraph 0188, reciting:
[0188] As referenced, more than one corrective function may be implemented at the same time.  The code stored in the memory 304 of the controller 204 cause the controller to, in one embodiment, to determine a preferred ratio by which each of multiple (two or more) functions are implemented in a present iteration.  In a first example, the controller may determine for instance, that 100% of a correction should be addressed using a change in pressure, and so 0% of the correction is addressed by a change in vibration magnitude and frequency.  In a second example, the controller may determine for instance, that 50% of a correction should be addressed using a change in pressure, and so 40% of the correction is addressed by a change in vibration magnitude, and 10% addressed by a change in frequency.  These example percentages can be set to any values, based on the pre-programmed code.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized wherein the at least one variable comprises at least one of the voltage set point, the frequency set point, a magnitude of the ultrasonic wave, and a frequency of the ultrasonic wave as disclosed in Wang in order to achieve the benefits of energy and time saving and avoiding over-welding and avoiding recycling and scrapped welds taught in Wang.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK